DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-18 in the reply filed on 07/15/2022 is acknowledged. Accordingly, claims 19-20 are withdrawn.
Specification
The disclosure is objected to because of the following informalities: 
Reference numeral 13 is used to describe both the “longitudinal seam” in Paragraph [18] and as an “edge” in Paragraph [19].  
Reference numeral 34 is used to describe both the “socket element” in Paragraph [23] and the “elastic band” in Paragraph [24].
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both the longitudinal seam, as depicted in Figure 2 and a peripheral edge of the rectangular piece of fabric, as depicted in Figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 7 recites “and thereby forming said tube”, which contains an apparent typo. It is suggested to rephrase the aforementioned portion of line 7 as “
Lines 15-16 recite “a plurality of slits on said first wall portion…spaced substantially in parallel relationship to said pair of outer edges”; however, based on lines 6-7 of claim 1, the outer edges are the longer sides of the fabric rectangle and the end edges are the shorter sides of the fabric rectangle. Based on Applicant’s Figure 2-3, the plurality of slits, S1, S2…SN, are depicted as vertical cuts, wherein the vertical cuts are parallel to the end edges, not the outer edges. Additionally, the language of lines 15-16 is awkwardly worded. It is therefore suggested to amend the aforementioned portion of lines 15-16 as “a plurality of slits on said first wall portion of said fabric spaced apart and oriented substantially end edges”.
Lines 17-18 recite “apart each other”, which contains an apparent typo. It is suggested to rephrase the aforementioned portion of lines 17-18 as “apart from each other”.  
Line 19 recites “into and out of each adjacent slits”, which contains an apparent typo. It is suggested to rephrase the aforementioned portion of line 19 as “into and out of each adjacent slit[[s]]”.
Claim 2 is objected to because of the following informalities: 
Lines 2-3 recite “wall portion and said second wall portion spaced substantially in parallel relation to said outer edges so that said elastic band being interlacing inserted inwardly and outwardly into said slits”; however, based on lines 6-7 of claim 1, the outer edges are the long sides of the rectangular fabric and the end edges are the short sides of the fabric rectangle. Based on Applicant’s Figure 2-3, the plurality of slits, S1, S2…SN, are depicted as being parallel to the end edges/short side of the rectangle, not the outer edges. Additionally, the language of lines 2-3 is awkwardly worded. It is therefore suggested to amend the aforementioned portion of lines 2-3 as “wall portion and said second wall portion spaced apart and oriented substantially [[in]] parallel end edges, whereby said elastic band runs inwardly and outwardly in an interlacing manner into and out of each adjacent 
Line 4 recites “through inner portion and outer portion”. Since an inner an outer portion has already been recited in claim 1, it is suggested to rephrase the aforementioned portion of line 4 as “through the inner portion and the outer portion”.
Claim 5 is objected to because of the following informalities: line 1 recites 
“wherein each of securing attachments”, which contains an apparent typo. It is suggested to rephrase the aforementioned portion of line 1 as “wherein each of said securing attachments”.
	Claim 6 is objected to because of the following informalities: 
line 4 recites “positioned between slit member”, it is suggested to rephrase the aforementioned portion of line 4 as “positioned between pairs of slits 
lines 9-10 recite “attachable to said attachments of said interchangeable accessories”. Since claim 1 already recites “interchangeable attachments” it is suggested to rephrase the aforementioned portion of lines 9-10 as “attachable to said securing attachments of said interchangeable attachments 
Claim 7 is objected to because of the following informalities: 
line 2 recites “said inner side…the outer side”; however, claim 1 recites “an inner portion” and “an outer portion”. It is suggested to rephrase the aforementioned portion of line 2 as “said inner portion…said outer portion 
line 3 recites “said plurality attaching accessories.”; since claim 1 recites “interchangeable attachments”, it is suggested to rephrase claim 7 to agree with the terminology previously set forth in claim 1, i.e. it is suggested to rephrase claim 7, line 3 as “said plurality of interchangeable attachments 
	Claim 8 is objected to because of the following informalities:
lines 1-2 recite “The hair band of claim 4, wherein…said socket elements”; however, socket elements have not been recited until claim 5. Thus, it is suggested to rephrase the aforementioned portion of lines 1-2 as “The hair band of claim [[4]] 5, wherein…said socket elements”.
Lines 1-2 recite “wherein said plurality of interchangeable accessories having a plurality of corresponding attachments”, which contains an apparent typo. Since claim 1 recites “interchangeable attachments”, it is suggested to rephrase claim 8 to agree with the terminology previously set forth in claim 1, i.e. it is suggested to rephrase claim 8, lines 1-2 as “wherein said plurality of interchangeable attachments each have a 
	Claim 9 is objected to because of the following informalities: 
lines 1-2 recite “wherein said plurality of securing attachments, comprising a double-sided”, which contains an apparent typo. It is suggested to rephrase the aforementioned portion of lines 1-2 as “wherein said plurality of securing attachments[[,]] comprise a double-sided”.
line 4 recites “or a magnet caps”, which contains an apparent typo. It is suggested to rephrase the aforementioned portion of line 4 as “or [[a]] magnet caps”.
Claim 14 is objected to because of the following informalities:
line 8 recites “whereby forming a tube”, which contains an apparent typo; it is suggested to rephrase the aforementioned portion of line 8 as “thereby forming [[a]] the tube”
lines 11-13 recite “a length shorter than said tube in its stressed position and slightly equal in length in unstressed position”, which contains an apparent typo, since in the elastic band’s unstressed position, it’s length will be shorter than in its stressed position. It is suggested to rephrase the aforementioned portion of lines 11-13 as “a length shorter than said tube in its unstressed position and slightly equal in length in its [[un]]stressed position”.
Lines 14-15 recite “said first wall portion an said second wall…spaced substantially in parallel relation to said outer edges”, which contains an apparent typo. Based on Applicant’s Figure 2-3, the plurality of slits, S1, S2…SN, are depicted as vertical cuts, wherein the vertical cuts are parallel to the end edges, not the outer edges. Additionally, the language of lines 14-15 is awkwardly worded. It is therefore suggested to amend the aforementioned portion of lines 14-15 as “said first wall portion and said second wall…spaced apart and oriented substantially end edges”.
Claim 15 is objected to because of the following informalities: 
line 1 recites “said attaching means”, which contains an apparent typo; it is suggested to rephrase the aforementioned portion of line 1 as “said securing attachments 
Line 11 recites “said first wall facing the wrist”; it is suggested to rephrase the aforementioned portion of line 11 as “said first wall, wherein the magnetic socket elements are configured to face a wrist of a user 
Claims 15-18 are objected to because of the following informalities: the preamble of claims 15-18 recite “The wrist band of claim 14”; however, the preamble of claim 14 recites “A hair band with interchangeable attachments and useable as a therapeutic wristband”. Thus, the invention of claim 14, as claimed is defined a hair band. It is therefore suggested to amend the preamble of claims 15-18 as “The hair band with interchangeable attachments and useable as a therapeutic wrist band of claim 14”.
Claim 16 is objected to because of the following informalities: lines 5-6 recite “whereby said wrist band is circled around the wrist in a manner to position said magnets to face wrist of the body”; it is suggested to rephrase the aforementioned portion of lines 5-6 as “whereby said wrist band is configured to be circled around a [[the]] wrist of a user such that  are configured to face a user’s wrist .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 17-18 and claim 14, lines 16-17 recite “comprising a set of vertical cut-outs perpendicularly provided apart each other longitudinally on said tube”, which is unclear. It is unclear what the vertical cut-outs are perpendicular to, i.e. are the vertical cut-outs perpendicular to each other, to the outer edges, or to the end edges. Based on a review of Applicant’s disclosure, the word perpendicular does not appear to be recited in the specification. Based on a review of the figures, the set of vertical cut-outs/slits are oriented such that they are perpendicular to the outer edges. For purposes of substantive examination, the limitation “comprising a set of vertical cut-outs perpendicularly provided apart each other longitudinally on said tube” is interpreted as the vertical slits are oriented substantially vertically/perpendicular to the outer edges and are situated longitudinally about the rectangular-shaped piece of fabric.
Regarding claim 4, line 1 recites “having a plurality of interchangeable accessories”. It is unclear is the “interchangeable accessories are the same or different from the “interchangeable attachments” recited in the preamble of claim 1. Based on a review of Applicant’s disclosure, the “interchangeable attachments” and “interchangeable accessories” are interpreted as being the same structure (depicted as reference characters 36a, 38a, 37a in Figure 15). The preamble of claim 1 recites “A hair band with interchangeable attachments”, emphasis added, i.e. the hair band is positively recited in the preamble. “Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation”, refer to MPEP 2111.02 I. Since the interchangeable attachments have already been recited in claim 1, and the interchangeable attachments and the interchangeable accessories are interpreted as being the same structure, it is suggested to rephrase claim 4 as follows: “The hair band of claim [[1]] 3, wherein the plurality of interchangeable attachments are attached to said plurality of securing attachments.”.
Claim 11 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener and, accordingly, the identification/description is indefinite.
Regarding claim 12, lines 1-2 recite “wherein the fabric is selected from the group consisting of silk…poplin, or other suitable material.”, which is indefinite since the metes and bounds of the claim are not clearly defined. The phrase “other suitable material” is claiming every fabric/material that can be formed/sewn into a tubular structure. It is suggested to amend the aforementioned portion of lines 1-2 as “wherein the fabric is selected from the group consisting of silk…or poplin[[,]] 
Regarding claim 16, lines 5-6 recite “said magnets”, since both a double-sided magnetic socket and a therapeutic magnet have been recited, it is unclear to what “said magnets” refers. For purposes of substantive examination, “said magnets” is interpreted as the therapeutic magnets. It is therefore suggested to rephrase the aforementioned portion of lines 5-6 as “said therapeutic magnets”. 	Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is suggested to rephrase claim 17 to recite “the group consisting of…earth magnets including nickel-plated…”.
Claims 2-3, 5-10, and 13 are rejected solely due to their dependency from claim 1.
Claims 15 and 18 are rejected solely due to their dependency from claim 14. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moudgill (US20070094768) in view of Grimm (US2009/0032044) and Charmed by Ashley (https://www.youtube.com/watch?v=_gpiU_ORyag).
Regarding claim 1, Moudgill discloses a hair band (not labeled, refer to Figure 37; additionally refer to Figure 2) comprising: 
a tube (“tube of hairband” refer to Paragraph [0160]) formed into a circular shape (best shown in Figure 37) from a fabric (“fabric cover”, refer to Paragraph [0160]); 
an elastic band (“elastic circle”, 91; refer to Figure 37), and 
a plurality of slits (not labeled, but the elastic band “has been woven in and out of the fabric cover”, refer to Paragraph [0160]; each entry and exit of the elastic band into and out of the fabric cover defines a slit, refer to annotated Figure 37, below) on said fabric whereby said elastic band runs inwardly and outwardly in an interlacing manner into and out of each adjacent slit and extends inside said tube, thereby gathering said tube into a contracted and ruffled condition (refer to Figure 37).

    PNG
    media_image1.png
    709
    821
    media_image1.png
    Greyscale

Moudgill discloses a hair band made of “A circle of elastic…enclosed inside an annular fabric then attached at two points to the fabric” (refer to Paragraph [0157]), wherein the annular fabric comprises a plurality of slits. Moudgill does not disclose that the hair band has interchangeable attachments, or that the fabric of the tube has a rectangular shape, said fabric has a pair of outer edges, a pair of end edges, and a fold line, said fabric is divided into a first wall portion and a second wall portion on opposite sides of said fold line, wherein said fabric is folded in half lengthwise along the fold line and said pair of outer edges are stitched together to form a lengthwise seam, thereby forming said tube, and said pair of end edges are joined forming a transverse seam in said tube, said tube having a circumference with a predetermined length, an inner portion and an outer portion; or that the elastic band having a distal end and a proximal end and a length shorter than said tube in its unstressed position and slightly equal length in stressed position, or that the slits are on said first wall portion of said fabric and spaced apart and oriented substantially parallel to said pair of end edges, wherein said plurality of slits comprises a set of vertical cut-outs oriented vertically/perpendicular to the outer edges and are situated longitudinally about the rectangular-shaped piece of fabric.
Grimm discloses a hair band (Figures 1-3) comprising a fabric tube (14), which is wrapped about a user’s head and/or hair, analogous to the tube of Moudgill, and a loop (16), protruding from the fabric tube, wherein the loop is used for affixing interchangeable (“removably fastened”, refer to Paragraph [0032]; additionally refer to Paragraph [0029]) attachments (12, 20, 30, 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moudgill’s hair band to have interchangeable attachments, as taught by Grimm, since such a modification provides the advantage of increasing the versatility of the hair band by permitting a user to customize the aesthetics thereof.
The combination of Moudgill and Grimm does not disclose that the fabric of the tube has a rectangular shape, said fabric has a pair of outer edges, a pair of end edges, and a fold line, said fabric is divided into a first wall portion and a second wall portion on opposite sides of said fold line, wherein said fabric is folded in half lengthwise along the fold line and said pair of outer edges are stitched together to form a lengthwise seam, thereby forming said tube, and said pair of end edges are joined forming a transverse seam in said tube, said tube having a circumference with a predetermined length, an inner portion and an outer portion; or that the elastic band having a distal end and a proximal end and a length shorter than said tube in its unstressed position and slightly equal length in stressed position, thereby gathering the tube into a contracted and ruffled condition or that the slits are on said first wall portion of said fabric and spaced apart and oriented substantially parallel to said pair of end edges, wherein said plurality of slits comprises a set of vertical cut-outs oriented vertically/perpendicular to the outer edges and are situated longitudinally about the rectangular-shaped piece of fabric.
Charmed by Ashley discloses a hair band formed of a fabric tube having an elastic band disposed on an interior of the fabric tube, wherein the fabric of the tube has a rectangular shape (refer to Charmed by Ashley video @0:42), said fabric has a pair of outer edges (top and bottom edges of rectangular shaped fabric, refer to Charmed by Ashley video @0:42), a pair of end edges (left and right edges of the rectangular shaped fabric, refer to Charmed by Ashley video @0:42), and a fold line (refer to Charmed by Ashley video @0:45), said fabric is divided into a first wall portion (refer to Charmed by Ashley video @0:47, the first wall portion is the top layer of the fabric after being folded) and a second wall portion (refer to Charmed by Ashley video @0:47, the second wall portion is the bottom layer of the fabric after being folded) on opposite sides of said fold line (referring to Charmed by Ashley video @0:47, the fold line is disposed at a bottom of the folded fabric, since the fold line is situated substantially at a midpoint of the fabric, the top layer portion and the bottom layer portion are disposed on opposite sides of the fold line), wherein said fabric is folded in half lengthwise along the fold line (refer to Charmed by Ashley video @0:47) and said pair of outer edges are stitched together to form a lengthwise seam (refer to Charmed by Ashley video @0:58), thereby forming said tube, and said pair of end edges are joined forming a transverse seam in said tube (refer to Charmed by Ashley video @2:20-3:36), said tube having a circumference with a predetermined length (since the fabric begins as a fixed rectangular piece of fabric, the circumference formed from the rectangle will also have a fixed/predetermined length), an inner portion (interior of the tube) and an outer portion (exterior of the tube); the elastic band having a distal end (refer to Charmed by Ashley video @4:48,wherein a distal/top end of the elastic is shown) and a proximal end (refer to Charmed by Ashley video @4:48 wherein a proximal/bottom end of the elastic band is shown) and a length shorter than said tube in its unstressed position (refer to Charmed by Ashley video @5:33, wherein the fabric tube is shown to be scrunched, which is due to the elastic band being shorter than the length of fabric, since no force is acting on the elastic, this is the unstressed position) and slightly equal length in stressed position (refer to Charmed by Ashley video @ 5:34 wherein the fabric tube, with the elastic band disposed therein, is stretched, and the fabric tube is shown to be substantially flat, i.e. the elastic, under a stretched/stressed state is therefore slightly equal in length to the fabric, otherwise the fabric would not be able to be substantially flattened/not scrunched. Additionally refer to Charmed by Ashley video @3:42 where the length of the elastic is discussed and it is noted that the length of the elastic may be chosen, as a matter of design choice, based on a level of elasticity of the band and a desired aesthetic of the finished hair band), thereby gathering the tube into a contracted and ruffled condition (refer to Charmed by Ashley video @5:29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill and Grimm such that the fabric of the tube has a rectangular shape, said fabric has a pair of outer edges, a pair of end edges, and a fold line, said fabric is divided into a first wall portion and a second wall portion on opposite sides of said fold line, wherein said fabric is folded in half lengthwise along the fold line and said pair of outer edges are stitched together to form a lengthwise seam, thereby forming said tube, and said pair of end edges are joined forming a transverse seam in said tube, said tube having a circumference with a predetermined length, an inner portion and an outer portion; the elastic band having a distal end and a proximal end and a length shorter than said tube in its unstressed position and slightly equal length in stressed position, thereby gathering the tube into a contracted and ruffled condition, as taught by Charmed by Ashley, since such a modification would have involved the use of applying a known technique to a known device to yield predictable results.
The combination of Moudgill, Grimm, and Charmed by Ashley discloses the claimed invention but does not explicitly disclose that the slits are on said first wall portion of said fabric and spaced apart and oriented substantially parallel to said pair of end edges, wherein said plurality of slits comprises a set of vertical cut-outs oriented vertically/perpendicular to the outer edges and are situated longitudinally about the rectangular-shaped piece of fabric. Per the modification addressed above, the hair band of Moudgill was modified to be formed of a rectangular piece of fabric, as taught by Charmed by Ashley. Referring to Figure 37 of Moudgill, the hair band is depicted as having a circular form; prior to being formed into the finished circle, the hair band, as modified was a flat rectangular shape, having pairs of slits, resembling that of Moudgill Figure 2, wherein the slits are on said first wall portion (wall visible in Figure 2 of Moudgill) of said fabric and spaced apart and oriented substantially parallel to said pair of end edges (left and right edges of Moudgill Figure 2), wherein said plurality of slits comprises a set of vertical cut-outs (refer to Moudgill Figure 2) oriented vertically/perpendicular to the outer edges (top and bottom edges of Moudgill Figure 2) and are situated longitudinally (left to right direction with respect to Moudgill Figure 2) about the rectangular-shaped piece of fabric. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hair band of the combination of Moudgill, Grimm, and Charmed by Ashley such that the slits are provided on the first wall portion of the fabric, since such a modification would have been one of a finite number of identified, predictable solutions (placing the slits on either the first wall portion, the second wall portion, or both the first wall portion and the second wall portion), with a reasonable expectation of success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hair band of the combination of Moudgill, Grimm, and Charmed by Ashley such that the slits are spaced apart and oriented substantially parallel to said pair of end edges, wherein said plurality of slits comprises a set of vertical cut-outs oriented vertically/perpendicular to the outer edges and are situated longitudinally about the rectangular-shaped piece of fabric, as taught by Moudgill, since such a modification provides the benefit of an ordered arrangement of the slits, thereby improving the aesthetics of the hair band.
Regarding claim 2, the combination of Moudgill, Grimm, and Charmed by Ashley discloses the hair band of claim 1, as applied above. Per the modification in claim 1, the plurality of slits, of Moudgill are spaced apart substantially parallel to said end edges so that said elastic band runs inwardly and outwardly in an interlacing manner into and out of each adjacent slits and extends through the inner portion (interior of the fabric tube) and the outer portion (exterior of the fabric tube) of the first wall portion, causing said tube to be undulated circumferentially. The combination does not disclose that the slits are disposed on both the first wall portion and the second wall portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, and Charmed by Ashley, such that the slits are provided on the first wall portion and the second wall portion of the fabric, since such a modification would have been one of a finite number of identified, predictable solutions (placing the slits on either the first wall portion, the second wall portion, or both the first wall portion and the second wall portion), with a reasonable expectation of success.
Regarding claim 12, the combination of Moudgill, Grimm, and Charmed by Ashley discloses the hair band of claim 1, as applied above. The combination does not thus far disclose wherein the fabric is selected from the group consisting of silk, rayon, organdy, linen, cassimere, or poplin. Charmed by Ashley discloses that the silk (refer to video title). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hair band of the combination of Moudgill, Grimm, and Charmed by Ashley such that the fabric is silk, as taught by Charmed by Ashley, since such a modification provides the advantage of providing a surface that easily glides along a user’s hair.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moudgill, Grimm, and Charmed by Ashley as applied to claim 1 above, and further in view of Coluccio (US6467096).
Regarding claim 3, the combination of Moudgill, Grimm, and Charmed by Ashley discloses the hair band of claim 1, as applied above. The combination does not disclose that the hair band further has a plurality of securing attachments to secure said elastic band on said tube. Coluccio discloses a device (10), worn about a user’s head and fully capable of being used to retain a user’s hair therein, comprising a fabric tube (12) having an inner portion (channel, 24, best shown in Figure 4) and an outer portion (referring to Figure 2, the exterior of the fabric tube is the entire exterior surface thereof), and an elastic band (“flexible elastic drawstring”, 32; refer to Column 2, lines 63) disposed with the inner portion of the fabric tube. The fabric tube comprises a plurality of slits (holes defined by grommets, 46, 48, best shown in Figure 2) through which the elastic band enters and exist the inner and outer portion of the fabric tube, thereby interlacing the elastic band with the fabric tube. The fabric tube further comprises a securing attachment (40, 42) that secures the elastic band on said tube (refer to Figures 1-2, wherein the elastic band is threaded through the securing attachment, thereby being secured to the fabric tube), orients the elastic band (refer to Column 3, line 14) and prevents the elastic band from hanging (refer to Column 3, lines 17-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, and Charmed by Ashley to comprise a securing attachment, as taught by Coluccio, since such a modification provides the advantage of orienting the elastic band and preventing the band from hanging. Coluccio’s device only comprises a single pair of slits through which the elastic band exits and enters the inner portion of the fabric tube and therefore only provides a single securing attachment. The hair band of the combination of Moudgill, Grimm, and Charmed by Ashley comprises a plurality of pairs of slits through which the elastic band exits and enters the fabric tube. It would have been obvious to one of ordinary skill in the art to duplicate the securing attachment taught by Coluccio, for each of the pair of slits of the combination of Moudgill, Grimm, and Charmed by Ashley, thereby providing a plurality of securing attachments, in order to receive the same benefits of orienting the elastic band and preventing the band from hanging, at each of the pairs of slits.
Regarding claim 4, the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio discloses the hair band of claim 3, as applied above. Per the modification addressed in claim 1, the plurality of interchangeable attachments of Grimm were incorporated into the hair band of Moudgill, wherein Grimm’s plurality of interchangeable attachments are secured to the fabric tube via loop, 16. Per the modification addressed in claim 3, a plurality of securing attachments were incorporated into the hair band of the combination of Moudgill, Grimm, and Charmed by Ashley, based on the teachings of Coluccio, whererin Coluccio discloses fastening an elastic band to a fabric tube via a securing attachments in the form of a loop. Since both Grimm’s plurality of interchangeable attachments are secured via a loop and Coluccio’s elastic band is secured via a loop, thus, Grimm and Coluccio both teach the same type of fastening means. The combination does not thus far disclose wherein the plurality of interchangeable attachments are attached to said plurality of securing attachments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio such that the plurality of interchangeable attachments are secured to said plurality of securing attachments, since such a modification provides the advantage of make use of existing structure within the hair band and reducing additional materials needed to manufacture the hair band, thereby reducing cost and time to manufacture.
Claims 5 and 8 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio as applied to claim 3 above, and further in view of Costello (US7665154).
Regarding claim 5, the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio discloses the hair band of claim 3. The combination does not disclose wherein each of said securing attachments comprises a stud element and a socket element. Per the modification addressed in claim 3, a plurality of securing attachments were incorporated into the hair band of the combination of Moudgill, Grimm and Charmed by Ashley, based on the teachings of Coluccio, wherein Coluccio’s securing attachment is a loop “fixedly attached to” (refer to Coluccio, Column 3, line 20) the fabric tube.
Costello discloses a similar device (100, refer to Figures 1-8) comprising a tube (102) and an elastic band (108) disposed within the tube, the tube and elastic band worn about a user’s head and to retain a user’s hair within the elastic band (refer to Figure 6; additionally refer to Column 2, lines 21-24). The elastic band extends from an inner portion of the fabric portion to an outer portion of the fabric portion via a slit (118). The elastic band is secured to the tube via a plurality of securing attachments (112, best shown in Figure 1; or 120). The securing attachments may be a loop (refer to Column 4, lines 10-12), similar to that of the combination of Moudgill, Grimm, Charmed by Ashley and Coluccio, or alternatively, the securing attachments may be removable means such as hook and loop fasteners, or press-stud and corresponding snap, i.e. stud element and socket element (refer to Column 4, lines 12-23). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley and Coluccio, such that the securing attachments are a stud element and a socket element, as taught by Costello, since such a modification would have involved simple substitution of one known element for another to obtain predictable results.
Regarding claim 8, the combination of Moudgill, Grimm, Charmed by Ashley, Coluccio, and Costello disclose the hair band of claim 5, as applied above. Per the modification addressed in claim 5, the securing attachments of the combination of Moudgill, Grimm, Charmed by Ashley and Coluccio were modified with the teachings of Costello to be a stud element and a socket element. Grimm discloses said plurality of interchangeable attachments having each have a corresponding attachment (“the fastener elements are snap fastener elements…fastener elements 22, 28 and 34 being the male portion”, refer to Paragraph [0029]) to be secured on said socket elements (male portions of a snap fastener are designed to be secured on a socket element/female portion of a snap fastener). Thus, the combination provides all the limitations of claim 8.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio, as applied to claim 3, above, and further in view of Costello (US7665154) and Gervase (US2013/0047387).
Regarding claim 6, the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio disclose the hair band of claim 3, as applied above. The combination does not disclose wherein each of said securing attachments comprises a plurality of stud elements secured to said inner portion in location between each slit in an equal distance apart between opposite end edges lengthwise such that each stud element is positioned between slit member, and a plurality of socket elements attached in a distance apart between said distal end and said proximal end of said elastic band attachable to said stud elements, each socket element having front and back sides, each of said back sides including corresponding attachments positioned at opposite ends thereof and attachable to said attachments of said interchangeable accessories. 
Per the modification addressed in claim 3, a plurality of securing attachments were incorporated into the hair band of the combination of Moudgill, Grimm and Charmed by Ashley, based on the teachings of Coluccio, such that each of the pairs of slits comprises a securing attachment, in location between each slit in an equal distance apart between opposite end edges lengthwise such that each securing attachment is positioned between pairs of slits (the pairs of slits of Moudgill are depicted as being substantially equally spaced about the hair band and each pair of slits was modified to have a securing attachment), wherein Coluccio’s securing attachment is a loop “fixedly attached to” (refer to Coluccio, Column 3, line 20) the fabric tube.
Costello discloses a similar device (100, refer to Figures 1-8) comprising a tube (102) and an elastic band (108) disposed within the tube, the tube and elastic band worn about a user’s head and to retain a user’s hair within the elastic band (refer to Figure 6; additionally refer to Column 2, lines 21-24). The elastic band extends from an inner portion of the fabric portion to an outer portion of the fabric portion via a slit (118). The elastic band is secured to the tube via a plurality of securing attachments (112, best shown in Figure 1; or 120). The securing attachments may be a loop (refer to Column 4, lines 10-12), similar to that of the combination of Moudgill, Grimm, Charmed by Ashley and Coluccio, or alternatively, the securing attachments may be a removable attachment means such as hook and loop fasteners, or press-stud and corresponding snap, i.e. stud element and socket element (refer to Column 4, lines 12-23). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley and Coluccio, such that the plurality of securing attachments are a stud element secured to the fabric tube and a socket element secured to the elastic band, since Costello teaches that a simple substitution of one known element such as a stud and socket element for another such as a loop, provides predictable results.
The combination of Moudgill, Grimm, Charmed by Ashley, Coluccio, and Costello now discloses a plurality of stud elements secured to the fabric tube in location between each slit in an equal distance apart between opposite end edges lengthwise such that each stud element is positioned between slit members, and a plurality of socket elements attached in a distance apart between said distal end and proximal end of said elastic band attachable to said stud elements. The combination does not explicitly disclose that the plurality of stud elements are secured to said inner portion or that each socket element has a front and back side, each of said back sides including corresponding attachments positioned at opposite ends thereof and attachable to said securing attachments of said interchangeable attachments.
Gervase discloses a hair band (50 and 300, Figure 5C) having an inner portion (300R, refer to Figure 5B) wherein a plurality (refer to Figure 5, wherein a plurality of studs are being mounted to the hair band) of studs (30P, Figure 5B) are secured to the inner portion (refer to Figure 5B), and wherein each socket element (20B, refer to Figures 4D, 4E) has a front (bottom side, refer to Figures 4D-4E) and back (top side, refer to Figures 4D, 4E) side, wherein each of said back sides include corresponding attachments positioned at opposite ends thereof and attachable to said securing attachments of said interchangeable attachments (each back side comprises a corresponding attachment/socket, 20D, positioned at opposite ends thereof and attachable to said securing attachments of said interchangeable attachments; it is noted that the limitation “positioned at opposite ends thereof” is interpreted in light of the specification, i.e. the only mention of opposite within the specification is in reference to the elastic band, i.e. the plurality of sockets are positioned at opposite ends of the elastic band; since the elastic band comprises a plurality of sockets disposed thereon, both a left and a right side of the elastic band comprises sockets). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley, Coluccio, and Costello such that the plurality of stud elements are secured to said inner portion, that each socket element has a front and back side, each of said back sides including corresponding attachments positioned at opposite ends thereof and attachable to said securing attachments of said interchangeable attachments, as taught by Gervase, since such a modification provides the advantage of ensuring a more secure attachment means for the securing attachments.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moudgill, Grimm, Charmed by Ashley, Coluccio and Costello, as applied to claim 5 above, and further in view of Gervase (US2013/0047387).
Regarding claim 7, the combination of Moudgill, Grimm, Charmed by Ashley, Coluccio and Costello disclose the hair band of claim 5, as applied above. The combination does not disclose wherein said stud element comprises a protrusion extending outward from said inner portion of said tube through the outer portion to receive said plurality of interchangeable attachments. 
Gervase discloses a hair band (50 and 300, Figure 5C) having an inner portion (300R, refer to Figure 5B) wherein a plurality (refer to Figure 5, wherein a plurality of studs are being mounted to the hair band) of stud elements (30A, Figure 5B) comprise a protrusion (30P and 30B) extending outward (refer to Figure 5B) from said inner side (refer to Figure 5B) of the hair band toward an outer portion (top surface of 300A) of the hair band to receive said plurality of interchangeable attachments (refer to Figures 4D-4E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley, Coluccio, and Costello such that said stud element comprises a protrusion extending outward from said inner portion of said tube through the outer portion to receive said plurality of interchangeable attachments, as taught by Gervase, since such a modification provides the advantage of ensuring a more secure attachment means for the securing attachments.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moudgill, Grimm, Charmed by Ashley and Coluccio as applied to claim 3 above, and further in view of Costello (US7665154) and Levy (US6263885).
Regarding claim 9, the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio disclose the hair band of claim 3, as applied above. Per the modification addressed in the claim 1, a plurality of securing attachments were incorporated into the hair band of the combination of Moudgill, Grimm, and Charmed by Ashley, such that the elastic band is secured to the fabric tube at each pair of slits via an individual securing attachment. Referring to Figure 37 of Moudgill, the plurality of slits are depicted as being substantially equally spaced about the hair band, thus, the combination provides each the securing attachments attached on the length of the elastic band in an equal distance to each other. The combination does not thus far disclose wherein said plurality of securing attachments comprise a double-sided magnet socket attachable to said stud member on said tube to receive decorative accessories with magnetic snap fasteners or magnet caps. Rather, the plurality of securing attachments are depicted as a loop “fixedly attached to” (refer to Coluccio, Column 3, line 20) the fabric tube.
Costello discloses a similar device (100, refer to Figures 1-8) comprising a tube (102) and an elastic band (108) disposed within the tube, the tube and elastic band worn about a user’s head and to retain a user’s hair within the elastic band (refer to Figure 6; additionally refer to Column 2, lines 21-24). The elastic band extends from an inner portion of the fabric portion to an outer portion of the fabric portion via a slit (118). The elastic band is secured to the tube via a plurality of securing attachments (112, best shown in Figure 1; or 120). The securing attachments may be a loop (refer to Column 4, lines 10-12), similar to that of the combination of Moudgill, Grimm, Charmed by Ashley and Coluccio, or alternatively, the securing attachments may be removable means such as hook and loop fasteners, or press-stud and corresponding snap, i.e. stud element and socket element (refer to Column 4, lines 12-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley and Coluccio, such that the securing attachments are a stud element and a socket element, as taught by Costello, since such a modification would have involved simple substitution of one known element for another to obtain predictable results. Grimm discloses said plurality of interchangeable attachments having each have a corresponding attachment (“the fastener elements are snap fastener elements…fastener elements 22, 28 and 34 being the male portion”, refer to Paragraph [0029]) to be secured on said socket elements (male portions of a snap fastener are designed to be secured on a socket element/female portion of a snap fastener), wherein both the socket and the stud may be magnetic (refer to Grimm, Paragraph [0029]), but does not explicitly disclose a magnetic snap fastener. Levy discloses a hair band (2, Figures 1A-7), the hair band comprising a fabric tube (6) and an elastic band (4) disposed therein. The hair band further discloses portions of the hair band may be fastened via various types of fasteners including non-magnetic snap fasteners, such as that disclose by the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio, or alternatively, with magnetic snap fasteners (refer to Column 2, lines 66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley, Coluccio and Costello, such that the socket attached to the elastic band is magnetic, as taught by Levy, since such a modification would have involved a simple substitution of one known element for another to obtain predictable results, and since such a modification provides the advantage of permitting engagement of the fasteners without requiring excessive pressure to be applied thereto. 
The combination of Moudgill, Grimm, Charmed by Ashley, Coluccio, Costello, and Levy disclose the hair band of claim 3, wherein said plurality of securing attachments comprise a magnetic socket attached on the length of said elastic band in an equal distance to each other. The magnetic socket is double-sided, wherein a first side is the side proximate the elastic band, and the second/double side is the side that accepts a mating component. The double-sided magnet socket is fully capable of attaching to and therefore attachable to said stud member on said tube to receive decorative accessories with magnetic snap fasteners or magnet caps.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moudgill, Grimm, Charmed by Ashley and Coluccio as applied to claim 3 above, and further in view of Ellingson (WO00/13535).
Regarding claims 10 and 11, the combination of Moudgill, Grimm, Charmed by Ashley and Coluccio discloses the hair band of claim 3, as applied above. The combination does not disclose wherein said plurality of securing attachments comprise one of a hook and loop attachment being/comprising a double-sided socket member having a loop or hook member to receive a hook and loop member, a hook or snap fastener of a decorative accessory. Rather, the combination provides a standard male/female snap fastener. Ellingson discloses a hair band (410) comprising a securing attachment (424, 428), wherein the securing attachment is a double-sided socket member (the securing attachment has a first securing side in the form of a socket, 424, and a second securing side in the form of a hook/loop material, 428) having a loop member to receive a hook and loop, a hook or snap fastener of a decorative accessory (since Ellingson’s socket member comprises a portion having hook-and-loop fastener, it is able to receive a hook and/or loop of a decorative accessory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley and Coluccio to comprise a double-sided socket member having a loop or hook member to receive a hook and loop member, as taught by Ellingson, since such a modification would have involved a simple substitution of one known element for another to obtain predictable results.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moudgill, Grimm, and Charmed by Ashley, as applied to claim 1 above, and further in view of Cave (US2004/0055614).
Regarding claim 13, the combination of Moudgill, Grimm, and Charmed by Ashley discloses the hair band of claim 1, as applied above. The combination does not disclose wherein the first wall is made from a first fabric and the second wall is made from a second fabric. Cave discloses a similar hair band (10, Figures 2-7) having a fabric tube (12, 14) and an elastic band extending through an interior portion of the fabric tube (best shown in Figure 5). The fabric tube has a first wall (wall visible in Figure 2) and a second wall (wall opposite that shown Figure 2), wherein the first wall comprises a first fabric (14) and the second wall comprises a second fabric (12), wherein the two fabrics may be selected based on differing properties, i.e. a first fabric may be selected due to its “slipperiness”, providing a less damaging effect on a user’s hair, whereas a second fabric may be selected based on its ability to be easily printed on (refer to Paragraphs [0016-0017]) for allowing intricate designs thereon. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, and Charmed by Ashley such that the first wall is made from a first fabric and the second wall is made from a second fabric, as taught by Cave, since such a modification provides the advantage of producing a finished hair band having a mix of desirable properties such as slipperiness and printability.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moudgill (US20070094768) in view of Grimm (US2009/0032044), Charmed by Ashley (https://www.youtube.com/watch?v=_gpiU_ORyag), and Coluccio (US6467096).
Regarding claim 14, Moudgill discloses a hair band (not labeled, refer to Figure 37; additionally refer to Figure 2), usable as a therapeutic wristband, comprising: 
an annular tube (“tube of hairband” refer to Paragraph [0160]) formed into a circular shape (best shown in Figure 37) from a piece of fabric (“fabric cover”, refer to Paragraph [0160]); 
an elastic band (“elastic circle”, 91; refer to Figure 37), and 
a plurality of slit portions (not labeled, but the elastic band “has been woven in and out of the fabric cover”, refer to Paragraph [0160]; each exit and entry of the elastic band into and out of the fabric cover defines a slit) on said fabric whereby said elastic band runs inwardly and outwardly in an interlacing manner into and out of each adjacent slit portion and extends inside said tube, thereby gathering said tube into a contracted and condition (refer to Figure 37).

    PNG
    media_image1.png
    709
    821
    media_image1.png
    Greyscale

Moudgill discloses a hair band made of “A circle of elastic…enclosed inside an annular fabric then attached at two points to the fabric” (refer to Paragraph [0157]), wherein the annular fabric comprises a plurality of slits, but does not disclose that the hair band has interchangeable attachments, or that the piece of fabric from which the annular tube was formed is rectangular, said fabric having opposite outer edges, opposite end edges, and a fold line, said fabric is divided into a first wall portion and a second wall portion on opposite sides of said fold line, wherein said fabric is folded in half lengthwise of the fold line and said outer edges are stitched together to form a lengthwise seam thereby forming the tube, and said end edges are joined forming a transverse seam in said tube, said tube having a circumference with a predetermined length having an inner portion and an outer portion; or that the elastic band having a distal end and a proximal end and a length shorter than said tube in its unstressed position and slightly equal length in stressed position, or that the slits are on said first wall portion and said second wall portion and are spaced apart and oriented substantially parallel to said end edges, wherein said slit portions comprise a set of vertical cut-outs oriented vertically/perpendicular to the outer edges and are situated longitudinally about the rectangular-shaped piece of fabric, a plurality of securing attachments to secure said elastic band on said tube; a plurality of therapeutic magnet attachments, and a plurality of decorative attachments.
Grimm discloses a hair band (Figures 1-3) comprising a fabric tube (14), which is wrapped about a user’s head and/or hair, analogous to the tube of Moudgill, and a loop (16), protruding from the fabric tube, wherein the loop is used for affixing interchangeable (“removably fastened”, refer to Paragraph [0032]; additionally refer to Paragraph [0029]) attachments (12, 20, 30, 26), wherein said attachments may be decorative (bows, 20, 30, 26) and/or therapeutic magnets (refer to Paragraph [0029]; it is noted that the limitation “therapeutic” is interpreted as a functional limitation, i.e. the therapy from magnets is affected by placing a magnetic field near a user’s body, wherein magnets comprise a magnetic field by definition and therefore are capable of functioning as a therapeutic device), wherein a first and second attachment of the plurality of the interchangeable attachments is a therapeutic magnet attachment (18, 20, 24, 22; refer to Figure 1) and a third and fourth attachment of the plurality interchangeable attachments are decorative attachments (30, 34, 32 and 26, 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moudgill’s hair band to have interchangeable decorative and magnetic attachments, as taught by Grimm, since such a modification provides the advantage of increasing the versatility of the hair band by permitting a user to easily customize the aesthetics thereof.
The combination of Moudgill and Grimm does not disclose that the piece of fabric from which the annular tube was formed is rectangular, said fabric having opposite outer edges, opposite end edges, and a fold line, said fabric is divided into a first wall portion and a second wall portion on opposite sides of said fold line, wherein said fabric is folded in half lengthwise of the fold line and said outer edges are stitched together to form a lengthwise seam thereby forming the tube, and said end edges are joined forming a transverse seam in said tube, said tube having a circumference with a predetermined length having an inner portion and an outer portion; or that the elastic band having a distal end and a proximal end and a length shorter than said tube in its unstressed position and slightly equal length in stressed position, or that the slits are on said first wall portion and said second wall portion and are spaced apart and oriented substantially parallel to said end edges, wherein said slit portions comprise a set of vertical cut-outs oriented vertically/perpendicular to the outer edges and are situated longitudinally about the rectangular-shaped piece of fabric, a plurality of securing attachments to secure said elastic band on said tube.
Charmed by Ashley disclose a hair band comprising an annular tube, the annular tube having an elastic band disposed on an interior thereof, wherein annular tube is formed from a rectangular piece of fabric (refer to Charmed by Ashley video @0:42), said fabric has opposite outer edges (top and bottom edges of rectangular shaped fabric, refer to Charmed by Ashley video @0:42), opposite end edges (left and right edges of the rectangular shaped fabric, refer to Charmed by Ashley video @0:42), and a fold line (refer to Charmed by Ashley video @0:45), said fabric is divided into a first wall portion (refer to Charmed by Ashley video @0:47, the first wall portion is the top layer of the fabric after being folded) and a second wall portion (refer to Charmed by Ashley video @0:47, the second wall portion is the bottom layer of the fabric after being folded) on opposite sides of said fold line (referring to Charmed by Ashley video @0:47, the fold line is disposed at a bottom of the folded fabric, since the fold line is situated substantially at a midpoint of the fabric, the top layer portion and the bottom layer portion are disposed on opposite sides of the fold line), wherein said fabric is folded in half lengthwise of the fold line (refer to Charmed by Ashley video @0:47) and said outer edges are stitched together to form a lengthwise seam (refer to Charmed by Ashley video @0:58), thereby forming said tube, and said end edges are joined forming a transverse seam in said tube (refer to Charmed by Ashley video @2:20-3:36), said tube having a circumference of predetermined length (since the fabric begins as a fixed rectangular piece of fabric, the circumference formed from the rectangle will also have a fixed/predetermined length) having an inner portion (interior of the tube) and an outer portion (exterior of the tube); the elastic band having a distal end (refer to Charmed by Ashley video @4:48,wherein a distal/top end of the elastic is shown) and a proximal end (refer to Charmed by Ashley video @4:48 wherein a proximal/bottom end of the elastic band is shown) and a length shorter than said tube in its unstressed position (refer to Charmed by Ashley video @5:31, wherein the fabric tube is shown to be scrunched, which is due to the elastic band being shorter than the length of fabric, since no force is acting on the elastic, this is the unstressed position) and slightly equal length in stressed position (refer to Charmed by Ashley video wherein the fabric tube, with the elastic band disposed therein, is stretched, and the fabric tube is shown to be substantially flat, i.e. the elastic, under a stretched/stressed state is therefore slightly equal in length to the fabric, otherwise the fabric would not be able to be substantially flattened/not scrunched. Additionally refer to Charmed by Ashley video @3:42 where the length of the elastic is discussed and it is noted that the length of the elastic may be chosen, based on the level of elasticity of the band and a desired aesthetic of the finished hair band), thereby gathering the tube into a contracted and ruffled condition (refer to Charmed by Ashley video @5:29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill and Grimm such that the piece of fabric from which the annular tube was formed is rectangular, said fabric having opposite outer edges, opposite end edges, and a fold line, said fabric is divided into a first wall portion and a second wall portion on opposite sides of said fold line, wherein said fabric is folded in half lengthwise of the fold line and said outer edges are stitched together to form a lengthwise seam thereby forming the tube, and said end edges are joined forming a transverse seam in said tube, said tube having a circumference with a predetermined length having an inner portion and an outer portion; or that the elastic band having a distal end and a proximal end and a length shorter than said tube in its unstressed position and slightly equal length in stressed position, or that the slits are on said first wall portion and said second wall portion and are spaced apart and oriented substantially parallel to said end edges, wherein said slit portions comprise a set of vertical cut-outs oriented vertically/perpendicular to the outer edges and are situated longitudinally about the rectangular-shaped piece of fabric, a plurality of securing attachments to secure said elastic band on said tube, as taught by Charmed by Ashley, since such a modification would have involved the use of a known technique to a known device to yield predictable results.
The combination of Moudgill, Grimm, and Charmed by Ashley discloses the claimed invention but does not explicitly disclose that the slits are on said first wall portion and said second wall portion of said fabric and spaced apart and oriented substantially parallel to said pair of end edges, wherein said plurality of slits comprises a set of vertical cut-outs oriented vertically/perpendicular to the outer edges and are situated longitudinally about the rectangular-shaped piece of fabric. Per the modification addressed above, the hair band of Moudgill was modified to be formed of a piece of fabric that is rectangular, as taught by Charmed by Ashley. Referring to Figure 37 of Moudgill, the hair band is depicted as having a circular form; prior to being formed into the finished circle, the hair band, as modified was a flat rectangular shape, having pairs of slits, resembling that of Moudgill Figure 2, wherein the slits are on said first wall portion (wall visible in Figure 2 of Moudgill) of said fabric and spaced apart and oriented substantially parallel to said pair of end edges (left and right edges of Moudgill Figure 2), wherein said plurality of slits comprises a set of vertical cut-outs (refer to Moudgill Figure 2) oriented vertically/perpendicular to the outer edges (top and bottom edges of Moudgill Figure 2) and are situated longitudinally (left to right direction with respect to Moudgill Figure 2) about the rectangular-shaped piece of fabric. Moudgill does not explicitly disclose wherein the slits are disposed on both the first wall portion and the second wall portion; however, Moudgill does disclose that the shape of the slits “may be varied” and “do not have to be grouped together” (refer to Paragraph [0164]), thereby demonstrating that modifying the location of the slits is within the scope of the invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hair band of the combination of Moudgill, Grimm, and Charmed by Ashley such that the slits are provided on the first wall portion of the fabric and the second wall portion of the fabric, since Moudgill discloses that the positioning of the slits can be modified and such a modification would have been one of a finite number of identified, predictable solutions (placing the slits on either the first wall portion, the second wall portion, or both the first wall portion and the second wall portion), with a reasonable expectation of success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hair band of the combination of Moudgill, Grimm, and Charmed by Ashley such that the slits are spaced apart and oriented substantially parallel to said end edges, wherein said plurality of slits comprises a set of vertical cut-outs oriented vertically/perpendicular to the outer edges and are situated longitudinally about the rectangular-shaped piece of fabric, as taught by Moudgill, since such a modification provides the benefit of permitting a greater quantity of the slits, thereby improving the aesthetics of the hair band.
The combination of Moudgill, Grimm and Charmed by Ashley does not disclose a plurality of securing attachments to secure said elastic band on said tube.
Coluccio discloses a device (10), worn about a user’s head and fully capable of being used to retain a user’s hair therein, comprising a fabric tube (12) having an inner portion (channel, 24, best shown in Figure 4) and an outer portion (referring to Figure 2, the exterior of the fabric tube is the entire exterior surface thereof), and an elastic band (“flexible elastic drawstring”, 32; refer to Column 2, lines 63) disposed with the inner portion of the fabric tube. The fabric tube comprises a plurality of slits (holes defined by grommets, 46, 48, best shown in Figure 2) through which the elastic band enters and exist the inner and outer portion of the fabric tube, thereby interlacing the elastic band with the fabric tube. The fabric tube further comprises a securing attachment (40, 42) that secures the elastic band on said tube (refer to Figures 1-2, wherein the elastic band is threaded through the securing attachment, thereby being secured to the fabric tube), orients the elastic band (refer to Column 3, line 14) and prevents the elastic band from hanging (refer to Column 3, lines 17-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, and Charmed by Ashley to comprise a securing attachment, as taught by Coluccio, since such a modification provides the advantage of orienting the elastic band and preventing the band from hanging. 
Coluccio’s device only comprises a single pair of slits through which the elastic band exits and enters the inner portion of the fabric tube and therefore only provides a single securing attachment. The hair band of the combination of Moudgill, Grimm, and Charmed by Ashley comprises a plurality of pairs of slits through which the elastic band exits and enters the fabric tube. It would have been obvious to one of ordinary skill in the art to duplicate the securing attachment taught by Coluccio, for each of the pair of slits of the combination of Moudgill, Grimm, and Charmed by Ashley, thereby providing a plurality of securing attachments, in order to receive the same benefits of orienting the elastic band and preventing the band from hanging at each of the pairs of slits.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio as applied to claim 14 above, and further in view of Costello (US7665154), Levy (US6263885), Gervase (US2013/0047387).
Regarding claim 15, the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio disclose the hair band with interchangeable attachments and useable as a therapeutic wristband of claim 14, as applied above. The combination does not disclose wherein said securing attachments comprise a plurality of stud elements secured to said inner portion of said tube in location between each slit of slit portion in an equal distance apart between opposite end edges lengthwise such that each stud element is positioned between slit members;
a plurality of magnetic socket elements attached in a distance apart between said distal end and proximal end of said elastic band attachable to said stud elements; 
whereby said magnetic socket elements are engaged to said stud members, said plurality of therapeutic magnet attachments are attached on said magnetic socket elements on said first wall facing the wrist and said plurality of decorative accessory are attached on said second wall.
Per the modification addressed in the claim 14, a plurality of securing attachments were incorporated into the hair band of the combination of Moudgill, Grimm, and Charmed by Ashley, such that the elastic band is secured to the fabric tube at each pair of slits via an individual securing attachment. Referring to Figure 37 of Moudgill, the plurality of slits are depicted as being substantially equally spaced about the hair band, thus, the combination provides each of the securing attachments attached on the tube in location between each slit of slit portion in an equal distance apart between opposite end edges lengthwise such that each securing attachment of the fabric hair band is positioned between slit members and the corresponding securing attachment of the elastic band is attached in a distance apart between said distal and proximal end of the elastic band, wherein the securing attachment of the fabric annular tube is engaged to the securing attachment of the elastic band. The combination does not disclose that the securing attachment of the fabric hair band is a stud element or that the securing attachment of the elastic band is a magnetic socket, whereby the magnetic socket elements are engaged to said stud members, said plurality of therapeutic magnet attachments are attached on said magnetic socket elements on said first wall and configured to face a wrist of a user and said plurality of decorative accessories are attached on said second wall.
Costello discloses a similar device (100, refer to Figures 1-8) comprising a tube (102) and an elastic band (108) disposed within the tube, the tube and elastic band worn about a user’s head and to retain a user’s hair within the elastic band (refer to Figure 6; additionally refer to Column 2, lines 21-24). The elastic band extends from an inner portion of the fabric portion to an outer portion of the fabric portion via a slit (118). The elastic band is secured to the tube via a plurality of securing attachments (112, best shown in Figure 1; or 120). The securing attachments may be a loop (refer to Column 4, lines 10-12), similar to that of the combination of Moudgill, Grimm, Charmed by Ashley and Coluccio, or alternatively, the securing attachments may be removable means such as hook and loop fasteners, or press-stud and corresponding snap, i.e. stud element and socket element (refer to Column 4, lines 12-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley and Coluccio, such that the securing attachments are a stud element and a socket element, as taught by Costello, since such a modification would have involved simple substitution of one known element for another to obtain predictable results. Grimm discloses said plurality of interchangeable attachments having each have a corresponding attachment (“the fastener elements are snap fastener elements…fastener elements 22, 28 and 34 being the male portion”, refer to Paragraph [0029]) to be secured on said socket elements (male portions of a snap fastener are designed to be secured on a socket element/female portion of a snap fastener), wherein both the socket and the stud may be magnetic (refer to Grimm, Paragraph [0029]), but does not explicitly disclose a magnetic snap fastener. Levy discloses a hair band (2, Figures 1A-7), the hair band comprising a fabric tube (6) and an elastic band (4) disposed therein. The hair band further discloses portions of the hair band may be fastened via various types of fasteners including non-magnetic snap fasteners, such as that disclose by the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio, or alternatively, with magnetic snap fasteners (refer to Column 2, lines 66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley, Coluccio and Costello, such that the socket attached to the elastic band is magnetic, as taught by Levy, since such a modification would have involved a simple substitution of one known element for another to obtain predictable results, and since such a modification provides the advantage of permitting engagement of the fasteners without requiring excessive pressure to be applied thereto. 
Modifying the hair band of the combination of Moudgill, Grimm, Charmed by Ashley, Coluccio and Costello with the teachings of Levy provides the magnetic socket elements engaged to said stud members and Grimm provides both the therapeutic magnetic attachments and the decorative attachments being present at each location of interchangeable attachment, wherein the plurality of interchangeable attachments are disposed on both the first and the second wall portion, per the modification addressed in claim 14. Providing both the therapeutic magnet attachment and the decorative attachments on both the first wall and the second wall results in the magnetic socket elements on said first wall to be configured to face a wrist of a user and the plurality of decorative attachments being attached on the second wall. 
The combination of Moudgill, Grimm, Charmed by Ashley, Coluccio, Costello, and Levy does not disclose that the plurality of stud elements are secured to said inner portion of said tube.
Gervase discloses a hair band (50 and 300, Figure 5C) having an inner portion (300R, refer to Figure 5B) wherein a plurality (refer to Figure 5, wherein a plurality of studs are being mounted to the hair band) of stud elements (30A, Figure 5B) comprise a protrusion (30P and 30B) extending outward (refer to Figure 5B) from said inner side (refer to Figure 5B) of the hair band toward an outer portion (top surface of 300A) of the hair band to receive said plurality of interchangeable attachments (refer to Figures 4D-4E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley, Coluccio, Costello and Levy such that the plurality of stud elements are secured to the inner portion of said tube, as taught by Gervase, since such a modification provides the advantage of ensuring a more secure attachment means for the stud.
Regarding claim 16, the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio disclose the hair band with interchangeable attachments and useable as a therapeutic wristband of claim 14, as applied above. Per the modification addressed in claim 14, a plurality of securing attachments were incorporated into the elastic band in an equal distance to each other attachable to said stud member on said tube. The combination does not thus far disclose wherein the securing attachment are double-sided magnet sockets attached on the length of said elastic band. Rather, the plurality of securing attachments are depicted as a loop “fixedly attached to” (refer to Coluccio, Column 3, line 20) the fabric tube.
Costello discloses a similar device (100, refer to Figures 1-8) comprising a tube (102) and an elastic band (108) disposed within the tube, the tube and elastic band worn about a user’s head and to retain a user’s hair within the elastic band (refer to Figure 6; additionally refer to Column 2, lines 21-24). The elastic band extends from an inner portion of the fabric portion to an outer portion of the fabric portion via a slit (118). The elastic band is secured to the tube via a plurality of securing attachments (112, best shown in Figure 1; or 120). The securing attachments may be a loop (refer to Column 4, lines 10-12), similar to that of the combination of Moudgill, Grimm, Charmed by Ashley and Coluccio, or alternatively, the securing attachments may be removable means such as hook and loop fasteners, or press-stud and corresponding snap, i.e. stud element and socket element (refer to Column 4, lines 12-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley and Coluccio, such that the securing attachments are a stud element and a socket element, as taught by Costello, since such a modification would have involved simple substitution of one known element for another to obtain predictable results. Grimm discloses said plurality of interchangeable attachments having each have a corresponding attachment (“the fastener elements are snap fastener elements…fastener elements 22, 28 and 34 being the male portion”, refer to Paragraph [0029]) to be secured on said socket elements (male portions of a snap fastener are designed to be secured on a socket element/female portion of a snap fastener), wherein both the socket and the stud may be magnetic (refer to Grimm, Paragraph [0029]), but does not explicitly disclose a magnetic snap fastener. Levy discloses a hair band (2, Figures 1A-7), the hair band comprising a fabric tube (6) and an elastic band (4) disposed therein. The hair band further discloses portions of the hair band may be fastened via various types of fasteners including non-magnetic snap fasteners, such as that disclose by the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio, or alternatively, with magnetic snap fasteners (refer to Column 2, lines 66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley, Coluccio and Costello, such that the socket attached to the elastic band is magnetic, as taught by Levy, since such a modification would have involved a simple substitution of one known element for another to obtain predictable results, and since such a modification provides the advantage of permitting engagement of the fasteners without requiring excessive pressure to be applied thereto. The combination of Moudgill, Grimm, Charmed by Ashley, Coluccio, Costello, and Levy disclose the hair band of claim 14, wherein said plurality of securing attachments comprise a magnetic socket attached on the length of said elastic band in an equal distance to each other. The magnetic socket is double-sided, wherein a first side is the side proximate the elastic band, and the second/double side is the side that accepts a mating component. The double-sided magnet socket is fully capable and therefore attachable to said stud member on said tube and to receive a therapeutic magnet. Since the hair band is annular, it is fully capable and therefore configured to be circled about a user’s wrist and configured to position said therapeutic magnets to face a wrist of a user.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio as applied to claim 14 above, and further in view of Sonstegard (US6401726).
	Regarding claim 17, the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio disclose the hair band with interchangeable attachments and useable as a therapeutic wristband of claim 14, as applied above. The combination does not disclose wherein the therapeutic magnets are selected from the group consisting of rare earth magnets including nickel-plated neodymium iron boron magnets. Rather, the combination is silent on the specific type of magnet. Sonstegard discloses a hair band (100) comprising magnets (228, see Figure 29) disposed in an interior thereof, wherein the magnets are fully capable of providing a therapeutic effect to a user and wherein the magnet is a rare earth magnet such as nickel-plated neodymium iron boron (refer to Column 12, lines 32-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio such that the magnet is selected from the group consisting of rare earth magnets including nickel-plated neodymium iron boron magnets, as taught by Sonstegard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio as applied to claim 14 above, and further in view of Mann (US2001/0037047).
Regarding claim 18, the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio discloses the hair band of claim 14, as applied above. The combination does not disclose wherein said elastic band is composed of compatible synthetic material having an active surface with permanent magnetic particles embedded therein or is covered of a magnetic therapeutic layer of magnetic powder applied directly to at least one side of the elastic band. Mann discloses a magnetic therapeutic device comprising an elastic band (2) composed of compatible synthetic material (“natural or synthetic”, refer to Paragraph [0025]; compatible is being interpreted as compatible for human use) for use on the human body (refer to Paragraph [0026]) for use as a magnetic therapy device, wherein the synthetic elastic is embedded with rare earth magnetic particles (refer to Paragraph [0025]) to at least one side of the elastic band (the magnetic particles are generally aligned along the surface of the elastic band, refer to claim 1) having an active surface (since the surface is magnetic, it is active). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair band of the combination of Moudgill, Grimm, Charmed by Ashley, and Coluccio such that said elastic band is composed of compatible synthetic material having an active surface with permanent magnetic particles embedded therein to at least one side of the elastic band, as taught by Mann, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772